Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 17, 2017

                                      No. 04-17-00018-CV

                                  DDR DB STONE OAK, LP,
                                   Appellant/ Cross-Appellee

                                                 v.

                RECTOR PARTY CO., LLC, Don Lasseter and Joslyn Boberg,
                           Appellees/ Cross-Appellants

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-01261
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        The clerk’s record was originally due on February 13, 2017. On February 14, 2017, the
trial court clerk filed a Notification of Late Record, stating the clerk’s record has not been filed
because appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and appellant is not entitled to appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
February 27, 2017 that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court